Citation Nr: 9900484	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  96-41 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for duodenal ulcer 
disease, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel



INTRODUCTION

The appellant served on active duty from January 1961 to 
December 1963.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO).

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
The United States Court of Veterans Appeals (Court) has 
recently held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VAs Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.


CONTENTION OF APPELLANT ON APPEAL

The appellant contends that his service-connected ulcer 
disorder is more than 40 percent disabling.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellants 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against an increased rating for service-connected 
duodenal ulcer disease.


FINDING OF FACT

The appellants service-connected duodenal ulcer disease is 
currently manifested by subjective complaints of epigastric 
flare-ups following meals with some past hematemesis, 
periodic vomiting, and recent weight loss, accompanying 
noncompliance with his prescribed ulcer medication.  Clinical 
findings on the February 1998 report of VA examination are 
negative for anemia productive of definite impairment of 
health although unexplained weight loss was found; it was 
noted that a complete blood count was unremarkable, chem-7 
was normal, and stool for occult blood was negative.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 40 percent 
for duodenal ulcer disease are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Code 7305 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant served on active duty from January 1961 to 
December 1963.  Service medical records show that he was 
treated for stomach complaints.  In January 1971, he was 
hospitalized for a duodenal ulcer manifested by epigastric 
soreness 1-3 hours after meals, helped by antacids.  By a 
rating decision dated March 1971, service connection was 
established for duodenal ulcer disease at the 20 percent 
disability level.  The appellant was again hospitalized for 
stomach complaints in December 1975 and a gastrointestinal 
work-up revealed 2 large penetrating active duodenal ulcers 
with associated duodenitis.  He was treated with a bland 
diet, antacids every 2 hours and a sedative.  By a rating 
decision dated April 1976, service-connected duodenal ulcer 
disease was rated as 40 percent disabling.

A VA hospital discharge summary dated May 1991 reflects that 
the appellant was admitted for a right inguinal hernia.  At 
that time, physical examination was negative for anemia and 
weight loss.  The appellant was noted to be well nourished.

VA outpatient treatment records for the period of December 
1993 to January 1995 reflect that, in April 1994, the 
appellant was seen for abdominal pain of 3-4 months duration.  
He reported that stools were normal.  His weight was recorded 
as 124 pounds.  Gallstones were ruled out on an ultrasound 
study.  A upper gastrointestinal series in showed a deformed 
duodenal bulb due to chronic peptic ulcer disease.  A barium 
swallow study revealed no abnormalities of the esophagus or 
esophagogastric junction.  In September 1994, the appellant 
reported stomach problems since he ran out of his prescribed 
medication, Tagamet.  He received a prescription refill.

In April 1995, a VA gastrointestinal examination was 
conducted.  The appellant, age 53, complained of epigastric 
pain that radiated to his back, which occurred 1-2 hours 
after meals.  He further complained of nausea or vomiting 1-2 
times a week.  He denied hematemesis in the last 6 months, 
but reportedly had it in the past.  He also denied rectal 
bleeding and melena.  Clinical findings reflect a small built 
male, well nourished in appearance.  His height was 5 feet 4 
inches and his weight was 131 pounds.  The appellant reported 
that he gained about 10 pounds in the past 3 months.  There 
was no anemia present.  The diagnosis was deformed duodenal 
bulb due to chronic peptic ulcer disease.

A private hospital report for the period of February 11 to 
16, 1996, reflects that the appellant was received from the 
VA hospital complaining of chest pain.  He developed some 
nausea and some bloody emesis.  History of ulcer disease was 
noted.  Examination was significant for mild tenderness to 
deep palpation in both lower quadrants and positive bowel 
sounds.  An exploratory laparotomy revealed a perforated 
ulcer and repair was performed.

A VA discharge summary for the period of February 16 to 26, 
1996, reflects that the appellant was transferred from a 
private hospital where he was treated for coronary artery 
disease and gastric ulcer perforation.  The gastric 
perforation was patched at the private hospital and the 
appellant was placed on a liquid diet.

In July 1996, the appellant reported that, since repair of 
his gastric ulcer perforation, he has had pain and diarrhea.  
He reported in November 1996 that he had bout of vomiting and 
diarrhea since his surgery without relief from medication.

VA outpatient treatment records dated June 1996 to March 1997 
reflect that, in June 1996, the appellant reported he was 
doing well since his gastric repair so long as he takes his 
medication.  He denied epigastric discomfort.  Clinical 
findings were negative for tenderness and the abdomen was 
soft.  The impression was history of perforated gastric 
ulcer.  In March 1997, the appellant was seen for complaints 
of abdominal pain after meals.  It was noted that the 
appellant was not taking his medication.

In February 1998, a VA gastrointestinal examination was 
conducted.  The appellants medical history was noted in 
detail.  The appellant reported that, since his gastric 
perforation repair surgery, he has had nausea and vomiting.  
He also reported hematemesis 4 or 5 days earlier along with 
epigastric pain, nausea and vomiting.  He denied diarrhea and 
melena.  He indicated stomach problems usually occur after 
meals.  His weight was usually 132 pounds, but at the 
examination it was 122 pounds.  The appellant stated that his 
weight loss was recent and related to his abdominal pain 
flare-ups.  He reporting drinking 4-5 ounces of vodka a week 
and smoking 1-2 cigarettes a day for the past 1-2 months.  
The appellant reported that he was out of his prescription 
medicine and had been taking over-the-counter medication.  It 
was noted that a complete blood count was unremarkable, chem-
7 was normal, and stool for occult blood was negative.  The 
diagnosis was peptic ulcer disease , status post perforated 
gastric ulcer along with recent weight loss of uncertain 
etiology.

ANALYSIS

The appellant seeks a rating in excess of 40 percent for 
peptic ulcer disease.  In evaluating the appellant's request 
for an increased rating, the Board considers the medical 
evidence of record.  The medical findings are compared to the 
criteria in the VA Schedule for Rating Disabilities.  38 
C.F.R. Part 4 (1998).  In so doing, it is our responsibility 
to weigh the evidence before us.  Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

The Board has carefully reviewed the pertinent medical 
evidence, including the appellant's entire medical history in 
accordance with 38 C.F.R. § 4.1 (1998) and Peyton v. 
Derwinski, 1 Vet.App. 282 (1991).

The VA Schedule for Rating Disabilities provides a 40 percent 
rating for moderately severe ulcer disease as shown by 
objective evidence of a less than a severe ulcer, but with 
impairment of health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging 10 days of more 
in duration at least 4 or more times a year.  The schedule 
provides a 60 percent rating for severe ulcer disease as 
shown by objective evidence of pain only partially relieved 
by standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  
38 C.F.R. § 4.114, Diagnostic Code 7305 (1998).

A review of the objective medical evidence of record reflects 
that the appellants service-connected ulcer condition 
following his surgery in February 1996 is well managed by his 
prescribed medication.  Although on recent VA examination in 
February 1998 the appellant reported epigastric flare-ups 
following meals with some past hematemesis, periodic 
vomiting, and evidence of recent weight loss, he further 
indicated that he had not been taking his prescribed ulcer 
medication.  We observe that VA outpatient treatment notes 
following the appellants February 1996 surgery show that his 
condition was controlled with use of his medication and that 
it would flare-up when the appellant ceased to take his 
medication.  Additionally, clinical findings on the February 
1998 report of VA examination are negative for anemia 
productive of definite impairment of health.  It was noted 
that a complete blood count was unremarkable, chem-7 was 
normal, and stool for occult blood was negative.

In view of the above, the Board finds that the criteria for a 
60 percent rating for duodenal ulcer disease are not met.


ORDER

An increased rating for duodenal ulcer disease is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
